    Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 1 of 8 - Page ID#: 48




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at Pikeville)

    DALTON BRADSHAW,                             )
                                                 )
           Petitioner,                           )       Civil Action No. 7: 20-82-DCR
                                                 )
    v.                                           )
                                                 )
    HECTOR JOYNER, Warden,                       )       MEMORANDUM OPINION
                                                 )           AND ORDER
           Respondent.                           )

                                     *** *** *** ***

         Dalton Bradshaw1, a federal inmate confined at the United States Penitentiary – Big

Sandy in Inez, Kentucky, has filed a pro se petition for a writ of habeas corpus to challenge

the Bureau of Prisons’ computation of his prior custody credits. [Record No. 1] The Court

has conducted the initial screening required by 28 U.S.C. § 2243. See Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). The Court will deny the petition

because: (1) Bradshaw failed to properly exhaust his administrative remedies and (2) the

petition is without merit.

         Beginning in the fall of 2012, Bradshaw was charged in ten different criminal actions

in Mesquite, Texas. More specifically, Bradshaw was charged:

         (1)    in Case No. MA-1242528, with possession of marijuana, for which he
                was sentenced to nine days imprisonment in October 2012;

         (2)    in Case No. F-1340405, with criminal mischief for intentionally
                ramming into another car with his own, charges that were dismissed by
                the prosecution in April 2014;

1
       Bradshaw’s first name is spelled “Dalten” in the docket, but the Bureau of Prisons’
online Inmate Locator database (https://www.bop.gov/inmateloc/) indicates that the correct
spelling is “Dalton.” The Court will direct the correction of the docket.
    Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 2 of 8 - Page ID#: 49




       (3)    in Case No. F-1340406, with criminal mischief for intentionally
              ramming into yet another car with his own, charges that were dismissed
              by the prosecution in April 2014;

       (4)    in Case No. MA-1340481, with criminal mischief for intentionally
              ramming into another car with his own, for which he was sentenced to
              90 days imprisonment in May 2014;

       (5)    in Case No. F-1340488, with deadly conduct in the third degree for
              discharging a firearm into an occupied residence, for which he was
              sentenced to five years imprisonment in April 2014;

       (6)    in Case No. F-1340489, with deadly conduct in the third degree for
              discharging a firearm into yet another occupied residence, for which he
              was sentenced to five years imprisonment in April 2014;

       (7)    in Case No. F-1340563, with burglary of a habitation, from which he
              stole numerous firearms, and for which he was sentenced to five years
              imprisonment in April 2014;

       (8)    in Case No. F-1440317, with possession of cocaine, charges that were
              dismissed by the prosecution in May 2014;

       (9)    in Case No. F-1440318, with possession of marijuana, for which he was
              sentenced to two years imprisonment in May 2014; and

       (10)   in Case No. MB-1340580, with theft of property, for which he was
              sentenced to 45 days imprisonment in May 2014.

See https://obpublicaccess.dallascounty.org/PublicAccessEP1/CriminalCourts/ (last visited on

June 19, 2020).2 Each of the felony judgments was memorialized on a form which states that

“[t]his sentence shall run concurrently,” but none specified the other judgments to which that

concurrency was to be applied.



2
       A court may take judicial notice of undisputed information contained on government
websites, Demis v. Sniezek, 558 F. 3d 508, 513 n.2 (6th Cir. 2009), including “proceedings in
other courts of record.” Granader v. Public Bank, 417 F.2d 75, 82-83 (6th Cir. 1969). Such
records and information on government websites are self-authenticating. See Fed. R. Evid.
902(5); Qiu Yun Chen v. Holder, 715 F.3d 207, 212 (7th Cir. 2013).
                                             -2-
    Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 3 of 8 - Page ID#: 50




       When Bradshaw was arrested in September 2012 by local authorities for the drug

offenses described in paragraphs (8) and (9) above, he was one of several persons who

possessed narcotics that apparently were packaged for resale. Federal authorities became

involved n March 2013, when Bradshaw was arrested for the offense described in paragraph

(7) above for stealing several firearms from a residence. Two months later, Bradshaw and

eight others were charged with federal firearms offenses. Bradshaw was taken into federal

custody on May 15, 2013 pursuant to a writ of habeas corpus ad prosequendum, and remained

in federal custody until his sentencing.3

       Bradshaw promptly reached an agreement with the government to plead guilty to

conspiracy to steal firearms and possession of stolen firearms in violation of 18 U.S.C. §§ 371,

922(j), 924(a)(2).   In March 2014, the trial court sentenced Bradshaw to 108 months

imprisonment. The corresponding Judgment explained that:

       This sentence shall run concurrently to any sentence imposed in the defendant’s
       pending charge of Burglary of a Habitation, Case No. F-1340563, because it is
       related to the instant offense. The Court also orders the defendant’s federal
       sentence to run consecutive to any sentences imposed in the six remaining
       pending charges under Case Nos. F-1340405, F-1340406, MA1340481, F-
       1340488, F-1340489, and MB1340580, because this (sic) charges are not related
       to the instant offense.




3
       Bradshaw has asserted in prior filings with the BOP and in other courts that, in May
2013, he was free on bond when he was arrested by federal, rather than state, authorities, thus
vesting the federal government with “primary jurisdiction” over him. Cf. [Record No. 1-1 at
1-2] That assertion is not correct. In Case No. F-1340563, Bradshaw was initially granted
bond on March 2, 2013, but after the new charges were filed in Case Nos. F-1340405 and F-
1340406, on May 6, 2013, the prosecution sought and obtained a court order revoking his bond
and Bradshaw was arrested two days later. He remained confined in the Dallas County Jail
until he was transferred to federal custody pursuant to the writ of habeas corpus ad
prosequendum.
                                             -3-
  Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 4 of 8 - Page ID#: 51




United States v. Bradshaw, No. 3: 13-CR-155-M-1 (N.D. Tex. 2013) [Record Nos. 1, 74, 80,

277 therein]. Bradshaw was then returned to state custody.

       In April and May 2014, the Texas courts sentenced Bradshaw to five years

imprisonment on the burglary charge in Case No. F-1340563, five years imprisonment each

on the two deadly conduct charges in Case Nos. F-1340488 and F-1340489, and two years

imprisonment on the drug possession charge in Case No. F-1440318. Those sentences to run

concurrently with one another.

       Bradshaw sent a letter in October 2019 to the federal sentencing court indicating that

Texas authorities had released him to parole on March 9, 2017 after he had served

approximately four years of his state sentences. At that point, he was taken into custody by

the BOP, which commenced the running of his federal sentence. Bradshaw sought an order

from the trial court directing the BOP to credit the time he spent in Texas prisons against his

federal sentence. He argued that, because (1) his federal sentence was to run concurrently with

his anticipated Texas sentence for burglary in Case No. F-1340563, and (2) the Texas courts

ordered all of his state sentences to run concurrently with one another, the time he spent in

Texas custody serving all of his Texas sentences (from May 13, 2013 to March 9, 2017) should

have been “concluded in my federal sentence,” notwithstanding express language in the federal

judgment to the contrary. The trial court denied Bradshaw’s motion for lack of jurisdiction

because the relief he sought must be pursued in a habeas corpus petition under § 2241. [Record

No. 333, 334 therein]

       By April 2019, Bradshaw had already begun making a distinct but related argument to

the BOP regarding the calculation of his sentence. Bradshaw sought relief pursuant to Barden

v. Keohane, 921 F.2d 476 (3d Cir. 1990), in his grievance, arguing that he was arrested in May
                                              -4-
  Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 5 of 8 - Page ID#: 52




2013 by federal authorities, and therefore vesting the federal government with primary

jurisdiction over him. The BOP denied this grievance, noting that the federal court directly

ordered his federal sentence to run consecutively to all but one of his state sentences.

Bradshaw appealed to the BOP’s Central Office; however, in April 2020 his appeal was

rejected because he did not include copies of the necessary documents. The BOP gave

Bradshaw 15 days to resubmit his appeal. [Record No. 1-2 at 1-7] Bradshaw asks this Court

to excuse his failure to comply with the BOP’s direction because he does not possess the

necessary copies. [Record No. 1-3]

       Bradshaw did not fully and properly exhaust his administrative remedies, and fails to

establish sufficient cause to excuse that failure. A federal prisoner may seek habeas relief

under Section 2241 after he exhausts administrative remedies within the Bureau of Prisons.

Fazzini v. Northeast Ohio Correctional Center, 473 F.3d 229, 231 (6th Cir. 2006).

Administrative remedies must be exhausted prior to filing suit and in full conformity with the

agency’s claims processing rules. Woodford v. Ngo, 548 U.S. 81, 92-94 (2006). Bradshaw’s

final appeal was rejected because he did not include copies of his initial grievance, his appeal

to the regional office, or the BOP’s responses thereto. The Central Office provided him with

an opportunity to address that procedural shortcoming [Record No. 1-2 at 1], but Bradshaw

failed to comply. If Bradshaw did not possess the necessary copies to comply, he should have

advised the Central Office and requested more time to obtain them. Instead, he filed suit in

this Court. Because the Central Office’s April 10, 2020, rejection notice did not constitute a

final denial of Bradshaw’s grievance, see 28 C.F.R. § 542.17(b), (c), § 542.18, he has failed to

exhaust his administrative remedies.


                                              -5-
    Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 6 of 8 - Page ID#: 53




       But more importantly, the BOP also concluded correctly that Bradshaw is not entitled

to the credit he seeks. Calculation of a federal sentence is governed by statute:

       (a)    A sentence to a term of imprisonment commences on the date the
              defendant is received in custody awaiting transportation to, or arrives
              voluntarily to commence service of sentence at, the official detention
              facility at which the sentence is to be served.

       (b)    A defendant shall be given credit toward the service of a term of
              imprisonment for any time he has spent in official detention prior to the
              date the sentence commences –

              (1)     as a result of the offense for which the sentence was imposed; or

              (2)     as a result of any other charge for which the defendant was
                      arrested after the commission of the offense for which the
                      sentence was imposed;

              that has not been credited against another sentence.

18 U.S.C. § 3585. The BOP implements § 3585 through Program Statement 5880.28.

       Under Section 3585(a), Bradshaw’s sentence commenced when he was received into

federal custody on March 9, 2017.4 Because Bradshaw seeks credit for time he spent in


4
         Bradshaw briefly asserts that his federal sentence should have commenced on the day
it was imposed. [Record No. 1-1 at 4] Bradshaw never made this argument in his grievances
to the BOP, and it is therefore entirely unexhausted. It is also wholly meritless: Bradshaw was
first arrested by Texas police, not federal authorities, and he was on loan from Texas when his
federal sentence was imposed. And the federal judgment itself required that his federal
sentence be served only after he had completed service on any Texas sentences imposed for
six state crimes.

        Bradshaw also argues that the federal court lacked jurisdiction to order its sentence to
run consecutively to a sentence anticipated to be imposed in the future by the State of Texas
under “Setzner.” The Court assumes Bradshaw is referring to the Supreme Court’s decision
in Setser v. United States, 566 U.S. 231 (2012), but in that case the Supreme Court expressly
held that a federal court does have the authority to order its sentence to run consecutively to
an anticipated state sentence that has not yet been imposed. Id. at 236-37. This argument is
therefore without merit. More fundamentally, it does not challenge the BOP’s execution of
Bradshaw’s sentence but the sentence itself. Bradshaw therefore was required to pursue it on
direct appeal or in a collateral attack upon his sentence, not in this § 2241 proceeding.
                                                -6-
  Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 7 of 8 - Page ID#: 54




custody preceding this date, its availability is governed by Section 3585(b). However, because

the time period Bradshaw spent in state prison was credited against the sentence imposed by

the Texas courts for his state crimes, it may not be “double counted” against his federal

sentence. United States v. Lytle, 565 F. App’x 386, 392 (6th Cir. 2014); Broadwater v.

Sanders, 59 F. App’x 112, 114 (6th Cir. 2003).

       Bradshaw contends in the alternative that, pursuant to Barden, he is entitled to have the

BOP retroactively designate the Texas prison as the place for service of his federal sentence.

The BOP properly rejected this request because Barden does not apply to his circumstances.

In Barden, a state court had ordered that the defendant should serve its sentence concurrently

with a federal sentence that had previously been imposed but had not yet commenced. But

§ 3585(a) and the Supremacy Clause rendered the state court’s order of concurrency

ineffective. Barden, 921 F.2d 480 (citing Gomori v. Arnold, 533 F.2d 871, 875 (3d Cir.), cert.

denied, 429 U.S. 851 (1976)). The Third Circuit therefore judicially crafted a remedy by

holding that the BOP could give practical effect to the state court’s intent by designating the

state prison as the place for service of the federal sentence retroactive to the date the state

sentence was imposed. Id. at 479-81.

       Barden is distinguishable in two critical respects. First, Bradshaw’s federal judgment

was not silent regarding concurrency – it expressly ordered that he serve his federal sentence

consecutively to all but one of his state sentences. Second, Barden does not apply because the

Texas judgments indicated that the sentences imposed should be served concurrently with one

another, but said nothing about the federal judgment. Even had they done so, such an order

would be unenforceable: while “a state court may express its intent that a defendant’s state

sentence run concurrently with a previously imposed federal sentence, this intent is not binding
                                              -7-
  Case: 7:20-cv-00082-DCR Doc #: 4 Filed: 06/22/20 Page: 8 of 8 - Page ID#: 55




on federal courts or the BOP.” United States v. Allen, 124 F. App’x 719, 720 (3d Cir. 2005)

(citing Barden). The BOP therefore acted properly and in conformity with both the federal

judgment in Bradshaw’s case and applicable law by denying his request for additional prior

custody credits. Accordingly, it is hereby

       ORDERED as follows:

       1.     The Clerk of the Court shall update the docket to reflect the correct spelling of

petitioner’s name as “Dalton Bradshaw.”

       2.     Dalton Bradshaw’s Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 [Record No. 1] is DENIED.

       Dated: June 22, 2020.




                                             -8-
